Exhibit 10.3

TERM NOTE

 

$4,500,000.00    Dallas, Texas    July 30, 2015

FOR VALUE RECEIVED, the undersigned, MARSH LANE SURGICAL HOSPITAL, LLC, a Texas
limited liability company (the “Maker”), hereby promises to pay to the order of
LEGACYTEXAS BANK, successor to ViewPoint Bank, N.A. (the “Lender”), at its
offices at 8411 Preston Road, Suite 600, Dallas, Texas, 75225, or at such other
location as the Lender may designate to the Maker in writing, on or prior to the
Term Loan Maturity Date, in lawful money of the United States of America, the
principal sum of FOUR MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($4,500,000.00) or so much thereof as may be advanced and outstanding hereunder,
together with interest on the outstanding principal balance from day to day
remaining as herein specified.

This Term Note (this “Note”) has been executed and delivered by the Maker
pursuant to the terms of that certain Loan Agreement, dated as of the date
hereof, by and between the Maker and the Lender (as the same may be amended,
supplemented, restated or modified from time to time, the “Loan Agreement”) and
is the Term Note described therein. All capitalized terms used and not otherwise
defined herein shall have the same meanings as set forth in the Loan Agreement.
Reference is made to the Loan Agreement for all terms and provisions affecting
this Note.

The principal hereof and interest accruing thereon shall be due and payable as
provided in the Loan Agreement.

The Maker shall have the right to prepay, at any time and from time to time
without premium or penalty (other than those set forth in the Loan Agreement, if
any), the entire unpaid principal balance of this Note or any portion thereof in
accordance with the Loan Agreement.

Notwithstanding anything to the contrary contained herein, no provisions of this
Note shall require the payment or permit the collection of interest in excess of
the Maximum Lawful Rate. If any excess of interest in such respect is herein
provided for, or shall be adjudicated to be so provided, in this Note or
otherwise in connection with this loan transaction, the provisions of this
paragraph shall govern and prevail, and neither Maker nor the sureties,
guarantors, successors or assigns of the Maker shall be obligated to pay the
excess amount of such interest, or any other excess sum paid for the use,
forbearance or detention of sums loaned pursuant hereto. If for any reason
interest in excess of the Maximum Lawful Rate shall be deemed charged, required
or permitted by any court of competent jurisdiction, any such excess shall be
applied as a payment and reduction of the principal of indebtedness evidenced by
this Note; and, if the principal amount hereof has been paid in full, any
remaining excess shall forthwith be paid to the Maker. In determining whether or
not the interest paid or payable exceeds the Maximum Lawful Rate, the Maker and
the Lender shall, to the extent permitted by applicable law, (i) characterize
any non-principal payment as an expense, fee, or premium rather than as
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in parts the total amount of
interest throughout the entire contemplated term of the indebtedness evidenced
by this Note so that the interest for the entire term does not exceed the
Maximum Lawful Rate.

 

 

Term Note – Page 1



--------------------------------------------------------------------------------

The Maker and each surety, guarantor, endorser, and other party ever liable for
payment of any sums of money payable on this Note jointly and severally waive
notice, presentment, demand for payment, protest, notice of protest and
non-payment or dishonor, notice of acceleration, notice of intent to accelerate,
notice of intent to demand, diligence in collecting, grace, and all other
formalities of any kind, except any notice and grace periods provided in the
Loan Agreement, and consent to all extensions without notice for any period or
periods of time and partial payments, before or after maturity, and any
impairment of any collateral securing this Note, all without prejudice to the
holder. The holder shall similarly have the right to deal in any way, at any
time, with one or more of the foregoing parties without notice to any other
party, and to grant any such party any extensions of time for payment of any of
said indebtedness, or to release or substitute part or all of the collateral
securing this Note, or to grant any other indulgences or forbearances
whatsoever, without notice to any other party and without in any way affecting
the personal liability of any party hereunder.

If this Note is not paid when due, whether at maturity or by acceleration, or if
it is collected through a bankruptcy, probate or other court, whether before or
after maturity, the undersigned agrees to pay all costs of collection, including
but not limited to reasonable attorneys’ fees and expenses, incurred by the
holder hereof in accordance with Section 11.1 of the Loan Agreement.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS
NOTE IS PERFORMABLE IN DALLAS COUNTY, TEXAS.

The indebtedness evidenced by this Note is in renewal, extension and
modification of, but not in extinguishment or novation of, the indebtedness
evidenced by that certain Revolving Credit Note, dated as of April 17, 2014, in
the original principal amount of $12,500,000.00, executed by Victory Medical
Center Plano, L.P., a Texas limited partnership, predecessor in interest to the
Maker, and payable to the order of the Lender.

[Remainder of Page Intentionally Left Blank.]

 

Term Note – Page 2



--------------------------------------------------------------------------------

MAKER:

MARSH LANE SURGICAL HOSPITAL, LLC,

a Texas limited liability company

By:   NORTHSTAR HEALTHCARE SUBCO, L.L.C.,   a Delaware limited liability
company,   its sole Manager   By:  

/s/ Kenneth Klein

    Kenneth Klein     Chief Financial Officer

 

Term Note – Signature Page